Citation Nr: 0924587	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from 
May 1944 to June 1945, to include combat service in the 
European Theater of Operations during the Second World War.  
His decorations included the Purple Heart Medal due to wounds 
incurred in combat with forces of Nazi Germany at the Battle 
of the Hurtgen Forest in November 1944.  As a result of these 
wounds, service connection was granted for a disability of 
the left upper extremity, which was rated 60 percent, with 
additional special monthly compensation due to loss of use of 
the extremity.  Service connection for an anxiety disorder 
was also in effect during the Veteran's lifetime, which was 
evaluated as 10 percent disabling.  Effective June 2003, the 
Veteran was granted a total disability evaluation based on 
individual unemployability (TDIU).

The Veteran died in February 2004, and the appellant is his 
surviving spouse.  
This matter comes to the Board of Veterans Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the appellant's claims for service connection 
for the cause of the Veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).

The appellant's claim was advanced on the docket in March 
2007 due to her advanced age.

Because the Board determines that the AMC failed to comply 
with its March 2007 and July 2008 remand orders, and because 
additional development is necessary, the appeal is again 
REMANDED to the RO via the remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The death certificate shows that the immediate cause of the 
Veteran's death was recorded as pneumonia.  Alzheimer's 
disease was listed as an underlying cause of death, and 
chronic obstructive pulmonary disease (COPD) as a significant 
condition contributing to death, but not resulting in the 
underlying cause of death.

In a March 2007 remand, the Board instructed the RO to obtain 
medical and psychiatric opinions addressing the cause or 
causes of the Veteran's death.  In response to this request, 
two clinicians provided a negative nexus opinion.  However, 
those opinions were not fully compliant with the Board's 
March 2007 remand because they did not contain an indication 
as to what the reviewer's specialty was, nor were the 
opinions supported by a rationale as requested.

On appeal in July 2008, the Board again remanded the case so 
that the same examiners could state their medical specialty 
and provide a rationale for their opinions.

The psychiatrist submitted an addendum in January 2009.  The 
examiner wrote "I am a board eligible psychiatrist and has 
[sic] been doing psychiatry for 20 years."  He did not 
provide a rationale, but rather submitted the same opinion 
that he had previously provided.  The internal medicine 
specialist submitted an addendum in February 2009 indicating 
that he is board eligible in internal medicine.  As for a 
rationale, the examiner wrote "clinical experience and 
rationale as noted in original opinion."  However, as 
discussed above, the previous opinion did not contain a 
rationale.

Unfortunately, it is necessary for the file to be sent back 
to the RO so that the examiners can provide a rationale for 
their opinions that the Veteran's service-connected disorders 
did not cause or contribute to the Veteran's death.

In correspondence dated July and October 2008, the appellant 
contended that (1) the Veteran's service-connected anxiety 
disorder caused his heart condition, which in turn caused his 
death, and (2) shrapnel from the Veteran's service-connected 
injury "grew into his chest area affecting his pulmonary 
system."  The Board notes that separate theories in support 
of a claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  The Board also notes 
that treatment records from Clayton Nursing Home show 
treatment for chronic heart failure, and the death 
certificate indicates that COPD was a significant 
contributing factor to the Veteran's death.

In a December 2008 letter, the Remand and Rating Development 
Team requested medical evidence "showing the veteran's 
stress caused his cardiac condition and that his cardiac 
condition substantially or materially contributed to cause of 
the veteran's death."  However, the appellant was not asked 
to provide medical evidence showing that the Veteran's 
service-connected shrapnel injury caused his pulmonary 
condition.  Therefore, another VCAA letter is required.

In a February 2009 correspondence, the Veteran's son stated: 
"My father's doctor Mike Jenkins at Clayton, New Mexico 
passed away.  We have tried to get the records but to no 
avail.  Will continue."  The RO must attempt to secure such 
relevant medical evidence.  38 C.F.R. § 3.159(c)(1) (2008).

In addition, the supplemental statement of the case was 
issued in March 2009.  Since that time, the RO has received 
lay statements discussing the Veteran's health.  No 
supplemental statement of the case has been issued in light 
of this newly received evidence.  There is no indication that 
the Veteran has waived RO review of this evidence.  A 
supplemental statement of the case should be issued taking 
into consideration all relevant evidence received since the 
statement of the case was issued in March 2009.  See 38 
C.F.R. § 19.31 (2008).

In May 2005, the Veteran's general practice of medicine 
physician, Dr. Mark VanWormer, opined that a psychiatric 
disorder (characterized as PTSD) "certainly contributed to 
[the Veteran's] demise."  In its March 2007 remand order, 
the Board found that this opinion was competent evidence that 
supported the appellant's claim.  Accordingly, the Board 
instructed the AMC/RO to obtain copies of any clinical 
records that support this opinion.  The appellant 
subsequently provided an authorization and release form 
indicating that Dr. VanWormer had treated the Veteran for 
several years before his transfer to a nursing home.  She 
provided a treatment date of January 2004.  The AMC requested 
those records in May 2007.  Dr. VanWormer responded in June 
2007 with the following statement: 

Although I cannot definitively state that his 
emotional disabilities which probably resulted from 
his service connected problems caused his 
pneumonia, I'm sure that his lack of ability to 
perform successful and gainful employment and his 
upper extremity disability resulted in chronic 
depression and emotional instability.  The patient 
has not been seen in this office with medical 
records since 2003.  His medical records have long 
since been removed from my office and placed in 
permanent storage.  (Emphasis added.)

There are no treatment records from Dr. VanWormer in the 
claims file and the RO did not attempt to acquire them.  In 
accordance with the VA's duty to assist in obtaining evidence 
necessary to substantiate her claim, the Board finds that the 
RO must attempt to determine where such records are stored 
and all pertinent medical records regarding Dr. VanWormer's 
treatment of the Veteran should be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  The 
notification letter should include an 
explanation under 38 U.S.C.A. § 5103(a)  
and 38 C.F.R. § 3.159(b) as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Such 
notice must be specifically tailored to 
the appellant's claim.

2. After securing the necessary release, 
the AMC/RO should determine where the 
treatment records from Dr. VanWormer and 
Dr. Jenkins are stored and all such 
records must be obtained and associated 
with the claims file.

3. The claims file must be returned to the 
VA clinicians who previously reviewed the 
claims file (Jesse R. Benitez, M.D., and 
Que V. Nguyen, M.D.) for the purpose of 
providing a rationale for their opinions 
with citation to the clinical record 
and/or medical literature.  If a 
conclusion cannot be reached without 
resort to speculation, the clinician(s) 
should indicate why an opinion is not 
possible.

4. After completion to the extent possible 
of the directed development, re-adjudicate 
the appellant's claim.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

